DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-12) in the reply filed on 06/06/2022 is acknowledged. The traversal is on the ground(s) that the method limitations of claims 13-20 focus on the orientation of fibers for layup and densification to form the drive shaft which is also claimed with substantially the same scope in claims 2-12 and would not be unduly burdensome to search and examine both groups.  This is not found persuasive because the product can be made by another process, as set forth in the restriction requirement, such as impregnating the fibers before the winding operation to form the drive shaft. The method of claims 13-20 state the impregnation of the fibers occurs after the winding of the first plurality of fibers and the second plurality of fibers. This would cause a search and/or examination burden because the product of claims 1-12 could be made by both processes stated above.
It is further noted that examining multiple patentably distinct invention together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly admitted on the record. Finally, it should be noted that upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the invention disclosed as opposed to the specific features of the respective invention, then there will be rejoinder of those non-elected species and if patentability resides within the specifics of the elected invention, then there will be no rejoinder of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to for including an implied phrase (see “Presented is” in line 1).  Correction is required.  See MPEP § 608.01(b). The examiner suggests the following amendment to the abstract, which would overcome the objection and place the abstract in proper form: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krogager (WO 03037608).
Regarding claim 1, Krogager discloses a drive shaft (6, Abstract) extending along a central axis (center of shaft 6) and being configured to operate under dominant unidirectional torsional load (lines 8-11), the drive shaft comprising: 
an asymmetrically-structured composite body configured to have a greater torque- carrying capability in a first torsional direction than in a second torsional direction (lines 242-250), the second torsional direction being opposite the first torsional direction (lines 200-203).
Regarding claim 2, Krogager discloses the asymmetrically-structured composite body comprising: 
a first plurality of fibers oriented in a first direction at a first angle with respect to the central axis (lines 194-197); and 
a second plurality of fibers oriented in a second direction at a second angle with respect to the central axis (lines 202-203), 
wherein the first and second directions are different; and wherein the first plurality of fibers and the second plurality of fibers provide a greater torque-carrying capability in the first torsional direction than in the second torsional direction (lines 242-250).
Regarding claim 3, Krogager discloses the first plurality of fibers comprises more fibers than the second plurality of fibers (lines 249-250).
Regarding claim 4, Krogager discloses fibers of the first plurality of fibers are embedded within a polymer matrix and arranged in a plurality of first layers (lines 198-199) and wherein fibers of the second plurality of fibers are embedded in a polymer matrix and arranged in a plurality of second layers (lines 198-199 and lines 202-203; the second plurality of fibers have the same properties and are wound in an opposite direction).
Regarding claim 5, Krogager discloses the plurality of first layers outnumbers the plurality of second layers by at least a factor of 1.05 (lines 58-60, the first set of fibers contains 3 times more fibers which is larger than a factor of 1.05).
Regarding claim 6, Krogager discloses a total thickness of the plurality of first layers is greater than a total thickness of the plurality of second layers by at least a factor of 1.05 (lines 245-250, since more than twice the number of fibers is oriented in a positive direction then the total thickness of the plurality of first layers is greater than the plurality of second layers by more than a factor of 1.05).
Regarding claim 7, Krogager discloses the polymer matrix comprises a thermoset polymer or a thermoplastic polymer (lines 179-180; epoxy plastic, vinylester plastic, and polyester plastic are thermoset polymers).
Regarding claim 8, Krogager discloses the first plurality of fibers and the second plurality of fibers comprise fibers selected from a group consisting of carbon fibers, glass fibers, organic fibers, and combinations thereof (lines 180-183).
Regarding claim 10, Krogager discloses the first plurality of fibers is substantially oriented in a compressive stress direction (lines 45-48, the fibers are oriented in a compressive stress direction due to the positive range of angles in the direction of torque) and wherein the second plurality of fibers is substantially oriented in a tensile stress direction (lines 54-57, the second fibers are oriented in the opposite direction of the first set of fibers and within a negative range of angles which means the second fibers are oriented in a tensile stress direction).
Regarding claim 11, Krogager discloses the first angle is oriented between +35 degrees and +55 degrees with respect to the central axis (lines 194-198) and the second angle is oriented between -35 degrees and -55 degrees with respect to the central axis (lines 200-203, the second set extend at an angle of the same magnitude as the first set of fibers, but an angle of the opposite sign).
Regarding claim 12, Krogager discloses the first angle is oriented +45 degrees with respect to the central axis (lines 194-198) and the second angle is oriented -45 degrees with respect to the central axis (lines 200-203, the second set extend at an angle of the same magnitude as the first set of fibers, but an angle of the opposite sign).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krogager (WO 03037608) in view of McLain (U.S. Patent No. 4,248,062).
Regarding claim 9, Krogager does not expressly disclose a third plurality of fibers oriented in a third direction at a third angle with respect to the central axis different than the first and second angles.
McLain teaches a third plurality of fibers (24, 25) oriented in a third direction at a third angle with respect to the central axis (Column 6, lines 54-60) different than the first (22) and second (23) angles (Fig. 1) in order to contribute flexural rigidity to the shaft (Column 6, lines 61-68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Krogager such that a third plurality of fibers are oriented in a third direction at a third angle with respect to the central axis different from the first and second angles, as taught in McLain, in order to contribute flexural rigidity to the shaft.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./
Examiner, Art Unit 3678                                                                                                                                                                                         
/Josh Skroupa/Primary Examiner, Art Unit 3678